Case: 15-60753      Document: 00513786557         Page: 1    Date Filed: 12/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 15-60753                                FILED
                                  Summary Calendar                       December 6, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NATHANIEL COOPER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:14-CR-2-2


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Nathaniel Cooper appeals his 22-month sentence for making false or
fraudulent claims against the United States in violation of 18 U.S.C. § 287. He
challenges the district court’s determination of the amount of loss attributable
to him and its denial of a minor role adjustment. The Government moves to
dismiss the appeal, arguing that it is barred by the appeal waiver in Cooper’s
plea agreement.       In the alternative, the Government moves for summary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60753    Document: 00513786557     Page: 2   Date Filed: 12/06/2016


                                 No. 15-60753

affirmance based on the appeal waiver. Cooper opposes both motions. Because
we conclude that Cooper’s challenges to his sentence fail on the merits, we
pretermit the question whether the waiver bars the instant appeal and,
accordingly, deny the Government’s motions. See United States v. Story, 439
F.3d 226, 230-31 (5th Cir. 2006).
      Cooper argues first that the loss amount, which resulted in a six-level
guidelines enhancement under U.S.S.G. § 2B1.1(b)(1)(D), was erroneous.
Although he objected to the loss amount in the district court, Cooper withdrew
that objection, thereby waiving any claim of error. See United States v. Conn,
657 F.3d 280, 286 (5th Cir. 2011). “Waived errors are entirely unreviewable[.]”
United States v. Musquiz, 45 F.3d 927, 931 (5th Cir. 1995).
      Next, Cooper asserts that the district court erred by denying him a minor
role adjustment under U.S.S.G. § 3B1.2 because he was merely a “runner” for
a codefendant, who was the ringleader. We have reviewed the record in light
of Cooper’s arguments. Cooper fails to show that the district court’s ruling was
clearly erroneous. See United States v. Villanueva, 408 F.3d 193, 203-04 (5th
Cir. 2005).
      The Government’s motions to dismiss or, alternatively, for summary
affirmance are DENIED. The judgment of the district court is AFFIRMED.




                                       2